Case: 1:18-cv-00269-ACL Doc. #: 90-2 Filed: 04/28/21 Page: 1 of 3 PagelD #: 803

' Albert M Spradling III

From: Samuel M. Wendt <sam@wendtlaw.com>
Sent: Tuesday, April 20, 2021 9:55 AM

To: Albert M Spradling III

Subject: RE: Sanders

I’m virtually certain they have telephones, internet, and email in whatever state you are going to.

Samuel (Sam) M. Wendt

WENDT

LAW FIRM P.C.
~ INJURY ATTORNEYS
4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Albert M Spradling III <albert@spradlaw3.com>
Sent: Tuesday, April 20, 2021 9:53 AM

To: Samuel M. Wendt <sam@wendtlaw.com>
Subject: RE: Sanders

| will be out of the state the 23° to the 25!" and may not have any information
until then.

Albert M. Spradling, III

Spradling & Spradling

PO Box 1119 * 1838 Broadway
Cape Girardeau, MO 63702-1119
573-335-8296 Fax: 573-335-8525

From: Samuel M. Wendt <sam@wendtlaw.com>
Sent: Tuesday, April 20, 2021 9:47 AM

To: Albert M Spradling III <albert@spradlaw3.com>
Subject: RE: Sanders

| understand the committee is meeting on April 23 at 10:00AM. | will expect a response thereafter.

Samuel (Sam) M. Wendt
Attorney

EXHIBIT
i
kD

—

 
Case: 1:18-cv-00269-ACL Doc. #: 90-2 Filed: 04/28/21 Page: 2 of 3 PagelD #: 804

WENDT
LAW FIRM P.C.

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.

From: Albert M Spradling III <albert@spradlaw3.com>
Sent: Tuesday, April 20, 2021 9:25 AM

To: Samuel M. Wendt <sam@wendtlaw.com>
Subject: RE: Sanders

Sam,

While we a can agree or disagree on the extent of liability on behalf of my
clients, | recognize the potential of an adverse judgment and | am in the
process of trying for an offer of settlement based on your latest demand for
policy limits. As you are aware of MOPERM meets on a quarterly basis and
reviews cases for any claim of damages in excess of $100,000.00. MOPERM's
committee is meeting at the end of April or 1st of May and | should have an
answer by then. Your original offer of policy limits did not contain a cutoff date
and in fact was an open ended time frame. As | previously discussed with you |
cannot get authority from a claims representative until the Committee meets. |
previously offered you $650,00.00 and to increase that offer beyond the
authority given me will require the AG and the MOPERM Committee providing
me additional authority.

| should know something by May 15th,

Al

Albert M. Spradling, III

Spradling & Spradling

PO Box 1119 * 1838 Broadway
Cape Girardeau, MO 63702-1119
573-335-8296 Fax: 573-335-8525

From: Samuel M. Wendt <sam@wendtlaw.com>
Sent: Tuesday, April 20, 2021 9:09 AM
Case: 1:18-cv-00269-ACL Doc. #: 90-2 Filed: 04/28/21 Page: 3 of 3 PagelD #: 805
, To: Albert M Spradling III <albert@spradlaw3.com>
* Subject: Sanders

Al:

In reviewing the volumes of material obtained through discovery and your own investigation, | believe you will
find that your clients’ liability is clear and the resulting damages on account of Tory Sanders’ death far exceed
any available insurance coverage, exposing your clients to a significant excess judgment.

As such, we will be withdrawing the demand initially made on March 24, 2020 in the very near future. As a
courtesy to your clients, | am providing you with this notice. Once the demand is withdrawn, it will not be
revisited. | am also willing to speak to your clients’ personal/individual counsel to discuss ways we can protect
their personal assets outside of the available insurance coverage.

| look forward to hearing from you. Please feel free to call me with any questions or concerns.

Samuel (Sam) M. Wendt

WENDT

LAW FIRM P.C.

~ INJURY ATTORNEYS

4717 Grand Avenue, Suite 130
Kansas City, Missouri 64112
Direct Line: (816) 988-2910
Facsimile: (816) 531-2507

Toll Free: (866) 539-4415
www.wendtlaw.com

NOTICE: This email may contain confidential or privileged information. If you believe you have received it in
error, please notify the sender immediately and delete this message without copying or disclosing it.
